Citation Nr: 1622694	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  12-21 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and to include as due to herbicide exposure.

2.  Entitlement to service connection for a gastrointestinal disability, to include Crohn's disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran had active duty in the U.S. Navy from June 1967 to March 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

While this appeal was pending, the RO granted service connection for diabetes mellitus, type II, as due to herbicide exposure, and peripheral neuropathy of the lower extremities, as secondary to diabetes mellitus, type II, in an August 2015 decision.  Since that grant constitutes a full grant of the benefits sought on appeal, those claims are no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue entitlement to service connection for a gastrointestinal disability, to include Crohn's disease, to include as due to herbicide exposure, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hypertension was not present during the Veteran's period of active duty or for many years thereafter; and, the preponderance of the evidence provides evidence against the Veteran's diagnosed hypertension is related to his active service, to include herbicide exposure, or to his diabetes mellitus II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran was provided multiple notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial. 

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with multiple VA examinations for his claim.  Upon review of this examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In addition, VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The RO associated with the claims file the Veteran's available service treatment records (STRs), service personnel records (SPRs), private treatment records, and VA treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  As such, Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I. Applicable Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease (to include any combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2015). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease to a degree of 10 percent or more at any time after service (except for chloracne and acute and sub-acute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the Veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. § 3.307, 3.309(e) (2015).  The enumerated diseases include, in pertinent part, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2015).  Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) , in part, to add Parkinson's disease and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  See 75 Fed. Reg. 53202 -16 (Aug. 31, 2010).

Specifically, the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for other than the enumerated disorders, and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See, e.g., Veterans and Agent Orange Update: Update 2010 (Update 2010), 77 Fed. Reg. 47924 -8 (Aug. 10, 2012). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, presumption is not the sole method for showing causation. 

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 




II. Analysis

The Veteran asserts that he has hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II (DM).

As for presumptive service connection, the records show that the Veteran served in Vietnam from July 1967 to March 1969, and thus herbicide exposure is presumed. However, hypertension is not a listed disability for presumptive service connection based on exposure to herbicides.  Moreover, there is no evidence that the Veteran's hypertension was diagnosed within one year after service and manifested to a 10 percent degree of disability. Accordingly, presumptive service connection for a chronic disease is also not warranted. 38 C.F.R. §§ 3.307, 3.309 (2015).   Notwithstanding the absence of sufficient evidence for presumptive service connection foro hypertension, the Veteran can establish service connection on a direct basis by showing either that his hypertension is related to herbicide exposure in service or that it was incurred or aggravated during his active service, or that it is secondary to a service-connected condition such as diabetes mellitus.   
 
The Veteran has a current diagnosis of hypertension; however, with regard to in service incurrence, the Veteran's STRs are negative for report of, treatment for, or diagnosis of hypertension.  The Veteran's March 1969 separation examination did not show any hypertension, or any other issues which could be construed as indicating that disorder.  Clinical evaluation of the Veteran's systems was normal.  The Veteran was deemed qualified for release to inactive duty.  The Veteran was diagnosed with hypertension in approximately 2004.    

Additionally, with regard to nexus, a January 2014 Diabetes Mellitus Disability Benefits Questionnaire (DBQ) checked off "hypertension" to the question "does the Veteran have any of the following conditions that are at least as likely as not due to diabetes mellitus?"  The box "hypertension" was, according to the explanation following it, supposed to be checked only "in the presence of diabetic renal disease."  The examiner did not opine that the Veteran had diabetic renal disease, and did not check a box in section 3A which specifically asked if the Veteran had renal dysfunction.  The examiner also checked "no" when asked "has the Veteran's diabetes mellitus at least as likely as not permanently aggravated any of the following conditions?"  While "hypertension" was, again, a choice, the examiner did not check it.  Thus, this examination report is inadequate as to nexus, as it contains contradictory findings. 

A September 2015 VA examiner opined that the Veteran's hypertension was not secondary to his diabetes, as the Veteran was diagnosed with hypertension in 2004 and with diabetes in 2007.  The examiner noted that there was no evidence of diabetic renal disease or end organ damage, that the Veteran's pressure was stable, and that his blood pressure has not been aggravated beyond its natural progression by his DM.  

The Veteran's VA treatment records show that his hypertension has been classified as "not otherwise specified" (NOS).  See February 25, 2015 VA treatment note.  In other words, there is no known etiology to his hypertension.  The Veteran's hypertension was also described as stable due to the medication.  Id.  The Veteran's private treatment notes do not speak to the etiology of his hypertension, and merely show treatment for it.    

After a review of the record, the Board concludes that entitlement to service connection for hypertension is not warranted.  While the Veteran has a diagnosis of the condition, the competent and probative evidence of record does not demonstrate a nexus between the diagnosed hypertension and his active service, to include exposure to herbicides therein, or his service-connected diabetes.  In addition, the available STRs are absent of any complaints or findings related to the disorder during active service.  The Veteran reported no such disorder, or problems which could be interpreted to be such a disorder, at time of service separation.   

Further, as indicated, the record includes medical treatment records and VA examinations speaking to the etiology of the disorders at issue.  None of the adequate medical evidence has found any relationship between the Veteran's active service and the post-service diagnoses of hypertension. Additionally, the most probative evidence failed to find a relationship between the Veteran's hypertension and his service-connected diabetes mellitus.  While the doctor who filled out the January 2014 DBQ checked "hypertension" as a condition caused by the Veteran's service-connected diabetes mellitus, due to the contradictory findings on the DBQ, the Board finds it is less probative than the other medical evidence. In addition, the doctor had not reviewed the Veteran's records or claims file prior to filling out the DBQ.  In contrast, the September 2015 VA examiner opined that the Veteran's hypertension was not secondary to his diabetes, as the Veteran was diagnosed with hypertension in 2004 and with diabetes in 2007.  The examiner noted that there was no evidence of diabetic renal disease or end organ damage, that the Veteran's pressure was stable, and that his blood pressure has not been aggravated beyond its natural progression by his DM.  The examiner based these opinions on a review of the Veteran's records and claims file, and supported the opinions with the requisite rationale.  The Board finds the September 2015 examiner's opinion more persuasive.  Accordingly, service connection for hypertension is not warranted.

The Board has considered the Veteran's lay statements in support of his claim.  In multiple written statements, the Veteran has stated that they believed that hypertension was related to his service, that his hypertension was due to herbicide exposure or his diabetes mellitus.  Although laypersons are competent to provide opinions on some medical issues, as to the specific issue in this case, determining the cause of hypertension, this issue falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (laypersons not competent to diagnose cancer).  Hypertension is established by clinical testing, and to determine its cause requires medical knowledge and training regarding that, as a layperson, the Veteran has not been shown to possess.  Thus, his statements asserting the cause of his diagnosed hypertension are not competent evidence for this purpose. 

The most probative evidence of record fails to establish that the Veteran's hypertension is related to his active service or a service-connected disability, and the claim of entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus type II, is denied. In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for hypertension, that doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and to include as due to herbicide exposure, is denied.


REMAND

The February 2009 rating decision denied the Veteran service connection for Crohn's disease on the basis that the Veteran had no showing of Crohn's in his service treatment records, that the disorder was not one for which presumptive service connection was available, and that there was no proof that the Veteran ever set foot in Vietnam. Since then, the Veteran has been granted presumptive service connection for diabetes mellitus, which is to say that it has been established that he is entitled to the presumption of herbicide exposure in service. 

Notwithstanding the presumption provisions, for which the Veteran does not qualify as Crohn's disease is not one of the presumptive listed diseases, the Veteran is not precluded from establishing service connection for a gastrointestinal disability with proof of direct causation due to herbicide exposure. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Veteran must be afforded a VA examination which would address the issue of direct causation, and would provide evidence as to whether the Veteran's gastrointestinal disability is the result of his herbicide exposure. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records pertaining to the Veteran's gastrointestinal condition from the last request. If the Veteran receives private treatment for his gastrointestinal condition, contact him and inform him that current treatment records should be submitted or the appropriate authorizations provided to VA so they can obtain them. 

2. Schedule the Veteran for a VA gastrointestinal examination to determine the nature and etiology of his Crohn's disease.  The examiner should review the  file prior to the examination and indicate that such a review took place. All appropriate tests and studies should be conducted.  

After a review of the Veteran's claims file, the examiner is asked to address the following:

a) Identify all current gastrointestinal disorders, including Crohn's disease.

b) Provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed gastrointestinal disorder had its onset in service or is etiologically related to the Veteran's active duty service, to include herbicide exposure.

A full rationale should be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made. 

3. Then re-adjudicate the claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


